Citation Nr: 1542700	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has been retained by the RO in Phoenix, Arizona.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  After the claim was certified to the Board, the Veteran submitted additional evidence along with a waiver of initial RO review.  Accordingly, all evidence has been reviewed by the Board. 


FINDINGS OF FACT

1. Prior to July 9, 2015, the Veteran's thoracolumbar strain resulted in forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and, there was no evidence of functional loss due to pain, incapacitating episodes of intervertebral disc syndrome (IVDS), or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Considering his complaints of pain, pain on motion, and functional loss, the Veteran's degenerative arthritis of the spine has resulted in forward flexion limited to 10 degrees for the period from July 9, 2015; however, there are no objective findings of ankylosis or incapacitating episodes of IVDS.




CONCLUSIONS OF LAW

1. Prior to July 9, 2015, the criteria for a rating in excess of 10 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2. From July 9, 2015, the criteria for a rating of 40 percent for degenerative arthritis of the spine have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises as the result of the initial evaluation assigned after the October 2009 rating decision granted service connection.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  A VA examination was conducted in June 2009 pertinent to the Veteran's claim.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addresses the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on examination.

The Board notes that during the June 2015 hearing, the Veteran indicated that his symptoms had worsened and that he would be submitting a disability benefits questionnaire (DBQ) from an appointment he had the following month.  The DBQ was submitted in July 2015 and is found adequate for review purposes.  Accordingly, a remand for an additional VA examination is unnecessary.  See 38 C.F.R. § 3.327(a) (2015).

Discussion of the Veteran's videoconference hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and severity of his back disability.  

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

A. Prior to July 9, 2015

The Veteran's back disability was initially rated as 10 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  

During a VA examination in June 2009, the Veteran reported progressively worse thoracic and lumbar spine pain.  He was prescribed OxyContin, Percocet, and soma and had "good results".  He also reported 2 occasions of seemingly nerve ablation but they provided only temporary relief.  He denied urinary effects, erectile dysfunction, numbness, paresthesias, and leg or foot weakness.  He denied fatigue but stated he had decreased motion, stiffness, weakness, spasms, and pain radiating across his lower back with too much walking, standing, or sitting.  During flare-ups, he reported moderate pain for hours, occurring 1 to 6 days a week with throbbing.  The pain is alleviated by soma and stretching.  He denied any incapacitating episodes or limitations on walking.  

The examiner noted that the Veteran had normal posture and a normal gait.  There was no abnormal spinal curvature or evidence of ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness noted in the spine.  Thoracolumbar spine range of motion testing found flexion to 65 degrees, extension to 25 degrees, left lateral flexion to 15 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  No additional limitation with repetitive motion or pain following motion was observed.  An x-ray of the spine from that examination showed a normal thoracic spine with the lumbar vertebral bodies intact with good alignment.  At this time, he was employed as a pharmacy technician full time and had not missed any work due to his back disability.  He reported decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.  There were moderate to severe impacts on his usual daily activities.  

VA treatment records from January 2011 note the Veteran's low back pain and that he was being treated at a private pain medication clinic.  Range of motion findings are not provided.

Based on the above, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service connected back disability.  The only available range of motion testing shows flexion to 65 degrees and a combined range of motion of 190 degrees, equating to a 10 percent disability rating.  There is no evidence of pain on motion or limitation of motion on repetition.  There is also no evidence of spasm, guarding, or weakness of the Veteran's back.  His posture and gait were within normal limits.  There was no evidence of IVDS, much less incapacitating episodes, demonstrated during this period.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss during this time period.

B. From July 9, 2015

The Veteran submitted a DBQ dated July 9, 2015 by Dr. E.F. assessing the current severity of his back disability.  The examiner noted that the Veteran has mechanical back pain syndrome, degenerative joint disease of the lumbosacral spine, and degenerative disc disease.  Range of motion testing showed forward flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  In total, his range of motion was 140 degrees.  The examiner noted mild discomfort with deep lumbothoracic paraspinal muscle palpation.  No guarding or muscle spasm was observed.  The Veteran's gait was normal and his spinal contour was normal.  The Veteran noted pain on movement that caused a limitation of range of motion of 10 degrees of flexion, 10 degrees of extension, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  Imaging studies showed mild L5-S1 disc space narrowing.  The Veteran described the functional impact of his back disability as preventing him from sitting or standing for prolonged periods of time due to exacerbation of his low back pain.  He reported that running, jumping, and repeated bending, lifting, and twisting exacerbated his back pain.  There was no evidence of IVDS.

Based on the evidence above, the Veteran clearly meets the schedular requirements of a 20 percent rating based on his forward flexion being limited to 45 degrees.  However, the examiner clearly indicated that the Veteran's forward flexion would be additionally limited to 10 degrees.  Thus, when factoring in his complaints of pain, pain on motion, and functional loss, the Board finds that a 40 percent rating is warranted for the Veteran's low back disability.  A higher rating is not warranted as there is no evidence of ankylosis or IVDS causing incapacitating episodes.   

C. Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical professionals who have examined him.  The medical findings directly address the criteria under which his disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to the Veteran's complaints of neurological manifestations of his spine disability, including the "subjective plantar foot numbness" as noted on the July 2015 DBQ.  However, the record is negative for any diagnosed neurological disorder, including radiculopathy of the lower extremities.  The Veteran denied numbness, paresthesias, leg and foot weakness, and other neurological symptomatology during the June 2009 VA examination.  Additionally, although he later complained of foot numbness, the July 2015 DBQ submitted by the Veteran notes normal findings on reflex and sensory examinations along with negative straight leg raising test.  As a result, the July 2015 examiner specifically found that the Veteran does not have radicular pain or any other subjective symptoms due to radiculopathy and that there were no objective findings of radiculopathy.  The examiner also noted that the Veteran does not have any other objective neurologic abnormalities or findings associated with his thoracolumbar spine condition.  No examiner has attributed the Veteran's recent complaints of foot numbness to his low back disability.  On this basis, a separate rating for neurologic disability related to the Veteran's service-connected low back disability is not warranted.

Further, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disability at issue.  Rather, the Veteran testified during the June 2015 hearing that he is currently employed as a pharmacy technician.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent prior to July 9, 2015 for the Veteran's service-connected back disability is not warranted.

A rating of 40 percent, but no higher, is warranted for the Veteran's service connected back disability from July 9, 2015, subject to the governing criteria applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


